NUMBER 13-07-00298-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



SCHLUMBERGER TECHNOLOGY 
CORPORATION AND JOHN THOMAS MURPHY,	Appellants,

v.


OTILA CUELLAR, INDIVIDUALLY 
AND AS REPRESENTATIVE OF THE 
ESTATE OF RUDOLPH GONZALEZ, DECEASED,	Appellee.



On appeal from the 105th District Court 
of Kleberg County, Texas.




MEMORANDUM OPINION

 
Before Justices Yañez, Garza and Vela

Memorandum Opinion Per Curiam

	This case is before the Court on a joint motion to dismiss the appeal.  The parties
have reached an agreement with regard to the disposition of the matters currently on
appeal.  The parties request this Court set aside the trial court's judgment without regard
to the merits and remand the case to the trial court for rendition of judgment in accordance
with the parties' agreement.  Without passing on the merits of the case, we set aside the
trial court's judgment and REMAND this case to the trial court for further proceedings in
accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d).  The
parties' joint motion to dismiss is granted, and the appeal is hereby DISMISSED.  
 In accordance with the agreement of the parties, each party is ORDERED to bear
their own costs.   
									PER CURIAM
Memorandum Opinion delivered and 
filed this the 15th day of January, 2009.